DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 May 2020 and 25 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, all references listed in the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a node” and “a common node” must be shown or the feature(s) canceled from the claims 1 and 2.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 6 and 10 are objected to because of the following informalities:  
In line 4 of claim 6, “plurality of projection” should be changed to “plurality of projections”.
In line 3 and line 5 of claim 10, “the other vibrator” should be changed to “said another vibrator”.
Appropriate correction is required.
Applicant is advised to review the singular and plurality forms of limitations to assure the antecedent basis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In the last paragraph of claim 1, “the supporting member supports an outer periphery portion of the vibrator so as to be movable along a direction in which the vibrator is pressed toward the contact member, and selectively supports a node of a vibration of the vibrator.”, it is not understood from the claim as well as the specification whether the supporting member or the vibrator is movable.  The vibrator is fixed by pressure against the contact member, therefore it is unclear whether both parts are movable as one entity or only part of the entity is movable.
Furthermore, “outer periphery portion of the vibrator” does not describe specific location because it includes the surfaces facing the pressing direction such that any pressing device is comprised.
Claims 2-13 depend directly or indirectly on a rejected claim and are, therefore, also rejected under 35 U.S.C. 112(b) for the reason set above.
Claim 3 recites the limitation "a plurality of the protrusions" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the supporting member includes a protrusion" in lines 3-4 and claim 3 recites the limitation "a plurality of the protrusions" in lines 3-4.    
Claim 10 recites the limitation "the single contact member" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
Because of the issues with 35 U.S.C. 112(b), related claim limitations will be examined with broadest reasonable interpretation (see MPEP §2111).  In order to advance prosecution on the merits, prior art is being applied to the claims as best understood by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (U.S. Pre-Grant Publication No, 20150137663).
Regarding independent claim 1, Kimura et al. (e.g. see FIG. 2, FIG. 7, Abstract, §0050, §0077) discloses a vibration wave motor, comprising: a vibrator (FIG. 2, FIG. 7) including an electrical-mechanical energy conversion element (101) and an elastic member (102); a contact member (206) in contact with the elastic member (102); and a supporting member (112) that supports the vibrator (FIG. 2, FIG. 7), wherein the supporting member (112) supports an outer periphery portion of the vibrator (FIG. 2, FIG. 7) so as to be movable along a direction in which the vibrator (FIG. 2, FIG. 7) is pressed toward the contact member (206), and selectively supports a node of a vibration of the vibrator (FIG. 2, FIG. 7).
Regarding claim 2, Kimura et al. (e.g. see FIG. 2, FIG. 7, Abstract, §0050, §0077) discloses the supporting member (112) includes a protrusion (206a) that applies a pressing force to a common node of two different vibration modes of the vibrator (FIG. 2, FIG. 7).
Regarding claim 3, Kimura et al. (e.g. see FIG. 2, FIG. 7, Abstract, §0050, §0077) discloses the supporting member (112) includes a plurality of the protrusions (206a).
Regarding claim 4, Kimura et al. (e.g. see FIG. 2, FIG. 7, Abstract, §0050, §0077) discloses a maximum static frictional force acting between the protrusion (206a) and the vibrator (FIG. 2, FIG. 7) is greater than a thrust force acting on the contact member (206).
Regarding claim 6, Kimura et al. (e.g. see FIG. 2, FIG. 7, Abstract, §0050, §0077) discloses the elastic member (102) is substantially rectangular and includes a rectangular portion and at least two extending portions (FIG. 3: extending portions of 112) that are independent of each other, and the supporting member (112) includes a plurality of projection (102b) in contact with the rectangular portion and the extending portions.
Regarding claim 7, Kimura et al. (e.g. see FIG. 2, FIG. 7, Abstract, §0050, §0077) discloses the plurality of projections is loosely fitted to four corners of the rectangular portion of the elastic member (102) to support the vibrator (FIG. 2, FIG. 7).
Regarding claim 8, Kimura et al. (e.g. see FIG. 2, FIG. 7, Abstract, §0050, §0077) discloses the supporting member (112) includes a pressing member (106) in contact with the vibrator (FIG. 2, FIG. 7), a spring (107) that applies a pressing force to the pressing member (106), and a base that supports the spring (107) and receives the pressing force.
Regarding claim 9, Kimura et al. (e.g. see FIG. 2, FIG. 7, Abstract, §0050, §0077) discloses the contact member (206) and the base have an annular shape, and wherein a plurality of the vibrator (FIG. 2, FIG. 7)s is provided to the base so as to contact the contact member (206).
Regarding claim 10, Kimura et al. (e.g. see FIG. 2, FIG. 7, Abstract, §0050, §0077) discloses another vibrator (FIG. 2, FIG. 7), wherein the vibrator (FIG. 2, FIG. 7) and the other vibrator (FIG. 2, FIG. 7) are arranged to sandwich the single contact member (206), and wherein the vibrator (FIG. 2, FIG. 7) and the other vibrator (FIG. 2, FIG. 7) are respectively pressed by two pressing members (106), and a pressing force is applied to the two pressing members (106) by a tensile spring (107).
Regarding claim 11, Kimura et al. (e.g. see FIG. 2, FIG. 7, Abstract, §0050, §0077) discloses the vibrators (FIG. 2, FIG. 7) drives the contact member (206) having a beam shape linearly.
Regarding claim 12, Kimura et al. (e.g. see FIG. 2, FIG. 7, Abstract, §0050, §0077) discloses an optical apparatus (optical device), comprising: a lens (focus-lens); and the vibration wave motor (linear vibration wave motor).
Regarding claim 13, Kimura et al. (e.g. see FIG. 2, FIG. 7, Abstract, §0050, §0077) discloses an electronic apparatus (vibration actuator), comprising: a member (focus-lens); and the vibration wave motor (linear vibration wave motor).
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claim 5 would be allowable if rewritten and incorporated in the independent claim to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagaoka (U.S. Pre-Grant Publication No. 20100176687) discloses the prevention for damage of a piezoelectric element due to deformation of a piezoelectric element beyond an elastic limit.
Araki et al. (U.S. Patent No. 8736143) discloses a vibration wave driving apparatus can match the vibration direction of a projecting portion of a vibrator to the displacement direction of a contacting portion of a driven body so that the projecting portion of the vibrator and the contacting portion of the driven body can be brought into contact and driven with stability. The vibration direction of the projecting portion is affected by selecting the position of the projecting portion relative to the nodes of vibration.
Kojima (U.S. Pre-Grant Publication No. 20170207725) discloses a vibration-type actuator and an electronic apparatus which are able to downsize a pressurizing mechanism for bringing a vibrating body and a driven body into pressure contact with each other and generate required pressurizing force.
Osawa (U.S. Pre-Grant Publication No. 20180097459) discloses a vibration type actuator having a stable driving characteristic even if a vibrator moves a large stroke amount.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






30 September 2021
/EMILY P PHAM/            Primary Examiner, Art Unit 2837